Citation Nr: 1623209	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder. 

2.  Entitlement to service connection for a dental condition. 

3.  Entitlement to service connection for osteoarthritis of the bilateral knees, hands, and shoulders. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016, the Veteran testified at a hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§20.900(c)(2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the Veteran has osteoarthritis of the bilateral knees, hands, and shoulders.

2.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board during the February 2016 hearing that she requested a withdrawal of her appeal of the denial of her claim of service connection for a dental condition. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the bilateral knees, hands, and shoulders have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in October 2007.  The Veteran was notified of the evidence needed to substantiate her claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as she adequately identified those records and authorized VA to obtain those records.  She was also informed that she could submit records not in the custody of a federal agency on her own behalf or authorize VA to obtain such records, and that she was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified her of the criteria that VA utilizes when determining the disability rating and the effective date of awards.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the Veteran in obtaining that evidence which is necessary to substantiate her claim.  The Board has obtained copies of the Veteran's service treatment records (STRs) as well as post-service treatment records from VA and private medical centers.  In addition, the Veteran has submitted lay statements from friends and family members.  The Veteran has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2016, the undersigned indicated that the hearing would focus on the issues of entitlement to service connection for an acquired psychiatric disorder as well as osteoarthritis.  The undersigned noted that he discussed with the Veteran and her representative prior to the hearing the issues and the procedures for a hearing.  The Veteran was assisted at the hearing by a representative from the Texas Veterans Commission.  The representative and the undersigned asked the Veteran questions regarding the history of symptoms associated with her acquired psychiatric disorder and her osteoarthritis.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

While a VA medical opinion was not obtained in connection with the osteoarthritis claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any evidence that the Veteran has ever been diagnosed with osteoarthritis of the hands, knees, and/or shoulders.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to her claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest within one year of service, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  Included within the purview of chronic diseases is arthritis.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Dental Condition Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  During the February 2016 hearing, the Veteran requested that the Board withdraw her appeal for the issue of entitlement to service connection for a dental condition.  The Veteran verbally indicated her consent to the withdrawal of her appeal.  There remains no allegation of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed. 

Osteoarthritis Claim

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims. 

An overview of the case indicates that the Veteran filed her application for VA disability compensation in September 2007.  She contends that her currently diagnosed osteoarthritis of the bilateral knees, hands, and shoulders is the direct result of her service in the military as a cook. 

The Veteran's service personnel records show that she served on active duty from March 1974 to March 1984.  Her service treatment records (STRs) are silent as to any complaints, findings, treatment or diagnoses relating to osteoarthritis of the bilateral knees, hands, and shoulders.  Significantly, her February 1984 separation examination does not note any abnormalities relating to osteoarthritis of the knees, hands, or shoulders.  On the basis of the STRs alone, the Veteran has not set forth sufficient evidence that she developed osteoarthritis during service.  

The Board has reviewed the Veteran's post-service medical records and can find no evidence of a current osteoarthritis disability of the knees, hands, or shoulders.  The Veteran asserted during the February 2016 hearing that her work as a cook in service put considerable strain on her body.  Furthermore, she asserted that she was treated for complaints regarding her knees once or twice in basic training.  

The Board recognizes that the Veteran, as a lay person, is competent to describe the symptoms of osteoarthritis of the knees, hands, and shoulders.   Layno v. Brown, 6 Vet. App. 465, 469.  However, she set forth no evidence or directed VA to locate any evidence which demonstrates that she actually has the osteoarthritis for which she seeks service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The fact remains that the post-service medical records do not contain a diagnosis of osteoarthritis.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of osteoarthritis of the hands, knees, and shoulders during any period under appeal.


ORDER

Service connection for osteoarthritis of the hands, knees, and shoulders is denied. 
The appeal seeking entitlement to service connection for a dental condition is dismissed. 


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for an acquired psychiatric disorder, further development of the record is necessary.  Despite the fact that the Veteran was afforded a VA examination in March 2015, the record still does not contain sufficient evidence on which the Board can make a determination regarding the Veteran's claim, as the March 2015 VA examiner did not offer any opinion as to whether the acquired psychiatric disorder was otherwise attributable to service. 

During the March 2015 VA examination, the examiner reviewed the Veteran's claims file and engaged in an in-person interview with the Veteran.  The Veteran reported a history of verbal and physical abuse during her childhood.  The examiner noted that the Veteran was first diagnosed with major depressive disorder and adjustment disorder with anxiety and depressive features in October 1998 at a VA medical center.  Thereafter, the Veteran reportedly received continual treatment through the VA medical system.  She was formally diagnosed with bipolar disorder in February 2015.  In conclusion, the examiner opined that it was less likely than not that the onset of the diagnosis of bipolar disorder was during the Veteran's military service.  In support thereof, the examiner noted that the STRs did not indicate any formal mental health diagnosis. 

The March 2015 examination did not discuss whatsoever the possibility that the Veteran's currently diagnosed acquired psychiatric disorder is attributable to the Veteran's documented in-service anxiety.  As mentioned in the examination, the Veteran was seen by military health professional on numerous occasions with complaints of anxiety and was provided a mental health assessment in August 1978, which found that she had no mental problems at the time.  Although this evidence accords with the March 2015 examiner's opinion that the acquired psychiatric disorder did not manifest while in service, there is no medical opinion as to whether the Veteran's documented in-service anxiety contributed to her post-service development of an acquired psychiatric disorder.  

During the February 2016 hearing, the Veteran asserted that she had frequent headaches which were attributed to her anxiety by military health professionals while she was in service.  She also reported that she was harassed by a superior officer and that this led to additional anxiety and depression.  Moreover, the Veteran asserted that she was sexually assaulted during advanced individual training and that she never reported the incident.  She reportedly experiences recurring epoxides of that sexual assault.  In addition, she asserted that she began receiving treatment for her mental health almost immediately after her discharge from the military, first at a private facility and then with VA.  This lay testimony is credible evidence tending to show that the Veteran's post-service development of an acquired psychiatric disorder is attributable to her service, to include her documented anxiety and a sexual assault.  Accordingly, she must be afforded a new VA examination with the purpose of determining whether her acquired psychiatric disorder is attributable to service or any incident therein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran's VA treatment records indicate that she was diagnosed with post-traumatic stress disorder in August 2005 by a Dr. Kastner; however, no treatment records are in the claims file which document this diagnosis.  In addition, during the hearing, the Veteran asserted that she received mental health treatment at the San Antonio VA medical center beginning in 1986.  She also asserted during the hearing that she began receiving mental health treatment from the Center for Healthcare Service in 1984 immediately following her discharge from service.  As the claims file contains no copies of any of these records, the duty to assist requires that VA attempt a search for these identified records as part of the RO's development on remand. 




Accordingly, the case is REMANDED for the following action:

1. Elicit from the Veteran any additional records
documenting her treatment for her mental health conditions at any VA or non-VA medical facilities, with specific attention to be paid to any records documenting a diagnosis of post-traumatic stress disorder if available.  Furthermore, the Veteran should be invited to submit any additional medical evidence in support of her claim, to specifically include any private medical records documenting her mental health treatment during the period immediately following her discharge from service.

2. If the Veteran identifies any additional records not in
her possession, contact the medical treatment center in possession of said records and obtain copies to be added to the claims file after receiving signed release forms, if needed. 

3.  Schedule the Veteran for a VA examination to determine the etiology of the currently diagnosed acquired psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided. 

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances and symptomatology.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the Veteran's lay testimony as to her anxiety and depression during service as well her reported experiences of harassment and a sexual assault during service.  All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

4.  Notify the Veteran that it is her responsibility to report
for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned undeliverable. 

5.  After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


